PER CURIAM.
The state appeals from the trial court’s order granting appellee’s motion to dismiss the information charging him with solicitation to deliver cocaine. The trial court dismissed on the authority of Kelly v. State, 593 So.2d 1060 (Fla. 4th DCA), review denied, 599 So.2d 1280 (Fla.1992) and Grissett v. State, 594 So.2d 321 (Fla. 4th DCA), dismissed, 599 So.2d 1280 (Fla.1992). The trial court found the police had manufactured the crack cocaine used in this transaction and that its use constituted an integral part of the transaction whether charged as purchase of cocaine or solicitation to purchase cocaine.
We reverse. In Metcalf v. State, 614 So.2d 548 (Fla. 4th DCA 1993), this court expressly rejected the reasons relied upon by the trial court in its order of dismissal. We also find no merit in appellee’s argument that the dismissal should be) upheld on grounds of double jeopardy.
REVERSED and REMANDED.
DELL, GUNTHER and FARMER, JJ., concur.